Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 1 of 15 PageID #: 207




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
                                                          :
 ELIJAH SCHIMKEWITSCH,                                    :
                                                          : Civil Action No. 19-cv-05199 (GRB)(AYS)
                 Plaintiff,                               :
                                                          : ANSWER TO THE FIRST AMENDED
                -against-                                 : VERIFIED COMPLAINT
                                                          :
 NEW YORK INSTITUTE OF TECHNOLOGY,                        :
                                                          :
                 Defendant.                               :
                                                          :
 -------------------------------------------------------x
        Defendant New York Institute of Technology (“NYIT”), by and through its attorneys,

 Clifton Budd & DeMaria, LLP, as and for its answer to Plaintiff Elijah Schimkewitsch’s

 (“Plaintiff”) First Amended Verified Complaint (the “Complaint”) alleges as follows:

                                   NATURE OF THE ACTION

        1.      The allegations contained in paragraph 1 of the Complaint state the various laws

 and statutes under which Plaintiff brings this action and, accordingly, no responsive pleading is

 required. To the extent a response is required, NYIT denies that it violated any of the statutes,

 laws, regulations, constitutional or common laws cited therein, denies Plaintiff’s claims and

 denies that Plaintiff is entitled to any of the damages sought in this action.

        2.      Denies the allegations set forth in paragraph 2 of the Complaint.

                                  JURISDICTION AND VENUE

        3.      The allegations set forth in paragraph 3 of the Complaint contain conclusions of

 law to which no response is required. To the extent a response is required, NYIT denies the

 allegations set forth in paragraph 3 of the Complaint.
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 2 of 15 PageID #: 208




        4.      The allegations set forth in paragraph 4 of the Complaint contain conclusions of

 law to which no response is required. To the extent a response is required, NYIT denies the

 allegations set forth in paragraph 4 of the Complaint.

                                              PARTIES

        5.      The allegations set forth in paragraph 5 of the Complaint contain conclusions of

 law to which no response is required. To the extent a response is required, NYIT denies the

 allegations set forth in paragraph 5 of the Complaint, except denies knowledge or information as

 to the truth of the allegations concerning the location of Plaintiff’s residence and Plaintiff’s

 citizenship.

        6.      The allegations set forth in paragraph 6 of the Complaint contain conclusions of

 law to which no response is required. To the extent a response is required, NYIT denies the

 allegations set forth in paragraph 6 of the Complaint, except admits that NYIT is a private not-

 for-profit institution of higher education with New York State locations in New York and Nassau

 Counties and that NYIT receives federal funds.

                                                FACTS

        7.      Denies knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 7 of the Complaint.

        8.      Admits the allegations set forth in paragraph 8 of the Complaint.

        9.      Admits the allegations set forth in paragraph 9 of the Complaint.

        10.     Admits the allegations set forth in paragraph 10 of the Complaint.

        11.     Denies knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 11 of the Complaint.

        12.     Denies the allegations set forth in paragraph 12 of the Complaint.



                                                   2
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 3 of 15 PageID #: 209




         13.    Denies the allegations set forth in paragraph 13 of the Complaint and respectfully

 refers the Court to the e-mail in question for a recitation of its contents.

         14.    Admits the allegations set forth in paragraph 14 of the Complaint.

         15.    Denies the allegations set forth in paragraph 15 of the Complaint, except denies

 knowledge or information sufficient to form a belief as to the truth of the allegations as to when

 Plaintiff viewed the alleged e-mail from Zehra Ahmed and further respectfully refers the Court to

 the e-mails in question for a recitation of their contents.

         16.    Denies the allegations set forth in paragraph 16 of the Complaint.

         17.     Denies the allegations set forth in paragraph 17 of the Complaint, except admits

 that Plaintiff appealed a grade in May 2017 and that after review, NYIT concluded that there was

 no basis for a change in Plaintiff’s grade.

         18.     Denies the allegations set forth in paragraph 18 of the Complaint, except admits

 that the Academic Standing Committee (“ASC”) met with Plaintiff on May 24, 2017 and

 discussed several incidents involving Plaintiff that had occurred during the 2016-2017 academic

 year.

         19.     Denies the allegations set forth in paragraph 19 of the Complaint, except admits

 that Dr. David Jackson was Plaintiff’s academic advisor in or about May 2017.

         20.     Denies the allegations set forth in paragraph 20 of the Complaint.

         21.     Denies the allegations set forth in paragraph 21 of the Complaint.

         22.     Denies the allegations set forth in paragraph 22 of the Complaint.

         23.     Denies the allegations set forth in paragraph 23 of the Complaint.

         24.     Denies the allegations set forth in paragraph 24 of the Complaint.

         25.     Denies the allegations set forth in paragraph 25 of the Complaint.



                                                    3
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 4 of 15 PageID #: 210




         26.     Denies the allegations set forth in paragraph 26 of the Complaint.

         27.     Denies the allegations set forth in paragraph 27 of the Complaint, except admits

 that on or about November 9, 2017, Plaintiff was absent from PHAS 650 Research I and that an

 ASC meeting was held on November 16, 2017.

         28.     Denies the allegations set forth in paragraph 28 of the Complaint, except admits

 that on or about November 9, 2017, Plaintiff was absent from PHAS 650 Research I and that

 Plaintiff was placed on probation in or about December 2017.

         29.     Denies the allegations set forth in paragraph 29 of the Complaint.

         30.     Denies the allegations set forth in paragraph 30 of the Complaint, except admits

 that Plaintiff was on probation from in or about December 2017 until May 3, 2018.

         31.     Denies the allegations set forth in paragraph 31 of the Complaint.

         32.     Admits the allegations set forth in paragraph 32 of the Complaint.

         33.     Denies the allegations set forth in paragraph 33 of the Complaint.

         34.     Denies the allegations set forth in paragraph 34 of the Complaint.

         35.     Denies the allegations set forth in paragraph 35 of the Complaint, except admits

 that Plaintiff’s surgical clinical rotation was at Long Island Jewish Medical Center (“LIJ”) in

 New Hyde Park, New York from July 23, 2018 until on or about August 9, 2018.

         36.     Denies the allegations set forth in paragraph 36 of the Complaint.

         37.     Denies the allegations set forth in paragraph 37 of the Complaint, excepts denies

 knowledge or information sufficient to form a belief as to the name of the on-call resident(s)

 during Plaintiff’s surgical clinical rotation at LIJ.

         38.     Denies the allegations set forth in paragraph 38 of the Complaint.

         39.     Denies the allegations set forth in paragraph 39 of the Complaint.



                                                    4
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 5 of 15 PageID #: 211




         40.     Denies the allegations set forth in paragraph 40 of the Complaint and refers the

 Court to the applicable NYIT Department of PA Studies Senior Year Orientation Manual for a

 recitation of its contents.

         41.     Denies the allegations set forth in paragraph 41 of the Complaint.

         42.     Denies the allegations set forth in paragraph 42 of the Complaint, except admits

 that, upon information and belief, on August 9, 2018 Plaintiff’s supervising preceptor at LIJ sent

 Plaintiff home from his surgical clinical rotation.

         43.     Denies the allegations set forth in paragraph 43 of the Complaint, except admits

 that LIJ removed Plaintiff from his surgical clinical rotation at LIJ.

         44.     Denies the allegations set forth in paragraph 44 of the Complaint.

         45.     Denies the allegations set forth in paragraph 45 of the Complaint, except admits

 that Plaintiff attended a meeting at NYIT on August 13, 2018.

         46.     Denies the allegations contained in paragraph 46 of the Complaint, except admits

 that Plaintiff attended a meeting at NYIT on August 13, 2018 during which Plaintiff was

 informed that he was dismissed from his surgical clinical rotation at LIJ and provided the reasons

 why LIJ decided to dismiss him, including, but not limited to an incident that LIJ contended

 placed a patient at risk.

         47.     Denies the allegations set forth in paragraph 47 of the Complaint.

         48.     Denies the allegations set forth in paragraph 48 of the Complaint.

         49.     Denies the allegations set forth in paragraph 49 of the Complaint.

         50.     Denies the allegations set forth in paragraph 50 of the Complaint, except admits

 that NYIT informed Plaintiff on August 13, 2018 that LIJ had dismissed Plaintiff from his

 surgical clinical rotation at LIJ.



                                                   5
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 6 of 15 PageID #: 212




         51.    Denies the allegations set forth in paragraph 51 of the Complaint, except admits

 that NYIT placed Plaintiff on emergency suspension on September 3, 2018 and informed

 Plaintiff that he must undergo an evaluation by a licensed psychiatrist to regain student status.

         52.    Denies the allegations set forth in paragraph 52 of the Complaint.

         53.    Denies knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 53 of the Complaint, except admits that, upon information and

 belief, Plaintiff met with Michael Sanders, M.D.

         54.    Denies the allegations set forth in paragraph 54 of the Complaint.

         55.    Denies the allegations set forth in paragraph 55 of the Complaint.

         56.    Denies the allegations set forth in paragraph 56 of the Complaint.

         57.    Denies the allegations set forth in paragraph 57 of the Complaint.

         58.    Denies the allegations set forth in paragraph 58, except admits that after review of

 Dr. Sanders’s report to NYIT, NYIT approved Plaintiff’s return to NYIT effective September 17,

 2018.

         59.    Denies the allegations set forth in paragraph 59 of the Complaint, except admits

 that Plaintiff commenced his internal medicine clinical rotation at Advance Quality Medicine PC

 on September 17, 2018.

         60.    Denies the allegations set forth in paragraph 60 of the Complaint, except admits

 that Plaintiff completed his internal medicine clinical rotation at Advance Quality Medicine PC

 located at 83-24 Cornish Avenue, Elmhurst, New York 11373 and that Dr. Karen Lee was a

 practitioner at Advance Quality Medicine PC during Plaintiff’s clinical rotation.




                                                  6
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 7 of 15 PageID #: 213




        61.     Denies knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 61 of the Complaint, except admits that Plaintiff completed his

 internal medicine clinical rotation at Winthrop Hospital which commenced on October 15, 2018.

        62.     Denies the allegations set forth in paragraph 62 of the Complaint, except admits

 that Plaintiff commenced his pediatric clinical rotation after he completed his internal medicine

 clinical rotation at Winthrop Hospital.

        63.     Denies the allegations set forth in paragraph 63 of the Complaint, except admits

 that Plaintiff’s pediatrics clinical rotation took place at Pediatric Health Care of Queens, P.C.

 located at 30-14 37th Street, Astoria, New York 11103 and that Dr. Demetrios Markouizos was a

 practitioner at Pediatric Health Care of Queens, P.C. during Plaintiff’s clinical rotation.

        64.     Denies the allegations set forth in paragraph 64 of the Complaint, except admits

 that an evaluator at a student’s clinical rotation generally completes a Mid-rotation Clerkship

 Evaluation Form.

        65.     Admits the allegations set forth in paragraph 65 of the Complaint.

        66.     Denies knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 66 of the Complaint.

        67.     Denies the allegations set forth in paragraph 67 of the Complaint, except admits

 that on December 6, 2018 NYIT dismissed Plaintiff from the NYIT Department of Physician

 Assistant Studies Program.

        68.     Denies the allegations set forth in paragraph 68 of the Complaint.

        69.     Denies the allegations set forth in paragraph 69 of the Complaint.

        70.     Denies the allegations set forth in paragraph 70 of the Complaint.

        71.     Denies the allegations set forth in paragraph 71 of the Complaint.



                                                   7
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 8 of 15 PageID #: 214




        72.      Denies the allegations set forth in paragraph 72 of the Complaint.

        73.      Denies the allegations set forth in paragraph 73 of the Complaint, except admits

 that Plaintiff paid tuition and fees to NYIT in connection with his Master of Science Physician

 Assistant degree program.

        74.      Denies the allegations set forth in paragraph 74 of the Complaint.

        75.      Denies the allegations set forth in paragraph 75 of the Complaint, except denies

 knowledge or information sufficient to form a belief as to the amount of Plaintiff’s alleged

 student debt.

        76.      Denies the allegations set forth in paragraph 76 of the Complaint.

        77.      Denies the allegations set forth in paragraph 77 of the Complaint.

        78.      Denies the allegations set forth in paragraph 78 of the Complaint.

        79.      Denies the allegations set forth in paragraph 79 of the Complaint.

        80.      Denies the allegations set forth in paragraph 80 of the Complaint, except admits

 that Plaintiff paid tuition and fees to NYIT.

                                      CLAIMS FOR RELIEF

                                                 COUNT I

        DISCRIMINATION BASED ON DISABILITY, RECORD OF DISABILITY,
                         PERCEIVED DISABILITY

   Pursuant to § 504 of the Rehabilitation Act of 1973, Titles I & III of the Americans With
    Disabilities Act, New York State Human Rights Law, and the New York City Human
                                          Rights Law

        81.      Repeats each and every allegation, admission and denial contained in paragraphs

 “1” through “80” with the same force and effect as if fully set forth at length herein.




                                                    8
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 9 of 15 PageID #: 215




        82.     The allegations set forth in paragraph 82 of the Complaint contain conclusions of

 law to which no response is required. To the extent a response is required, NYIT denies the

 allegations contained in paragraph 82 of the Complaint.

        83.     The allegations set forth in paragraph 83 of the Complaint contain conclusions of

 law to which no response is required. To the extent a response is required, NYIT denies the

 allegations contained in paragraph 83 of the Complaint.

        84.     Denies knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 84 of the Complaint.

        85.     Denies the allegations set forth in paragraph 85 of the Complaint.

        86.     Denies the allegations set forth in paragraph 86 of the Complaint.

        87.     Denies the allegations set forth in paragraph 87 of the Complaint.

        88.     Denies the allegations set forth in paragraph 88 of the Complaint.

        89.     Denies the allegations set forth in paragraph 89 of the Complaint, except admits

 that one of NYIT’s campuses is located in New York County.

        90.     Denies the allegations set forth in paragraph 90 of the Complaint, except admits

 that some of Plaintiff’s clinical rotations were at locations in Queens, New York.

        91.     Denies the allegations set forth in paragraph 91 of the Complaint, except admits

 that some of Plaintiff’s clinical rotations were at locations in Queens, New York.

        92.     Denies the allegations set forth in paragraph 92 of the Complaint.

        93.     Denies the allegations set forth in paragraph 93 of the Complaint.

        94.     Denies the allegations set forth in paragraph 94 of the Complaint.

        95.     Denies the allegations set forth in paragraph 95 of the Complaint.

        96.     Denies the allegations set forth in paragraph 96 of the Complaint.



                                                 9
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 10 of 15 PageID #: 216




         97.     Denies the allegations set forth in paragraph 97 of the Complaint.

         98.     Denies the allegations set forth in paragraph 98 of the Complaint.

         99.     Denies the allegations set forth in paragraph 99 of the Complaint.

         100.    Denies the allegations set forth in paragraph 100 of the Complaint.

         101.    Denies the allegations set forth in paragraph 101 of the Complaint.

         102.    Denies the allegations set forth in paragraph 102 of the Complaint, except admits

  that one of NYIT’s campuses is located in New York County.

         103.    Admits the allegations set forth in paragraph 103 of the Complaint.

         104.    Admits the allegations set forth in paragraph 104 of the Complaint.

         105.    Admits the allegations set forth in paragraph 105 of the Complaint.

         106.    Denies the allegations set forth in paragraph 106 of the Complaint.

                                        FOR ALL COUNTS

         107.    Repeats each and every allegation, admission and denial contained in paragraphs

  “1” through “106” with the same force and effect as if fully set forth at length herein.

         108.    Denies the allegations set forth in paragraph 108 of the Complaint.

         109.    Denies the allegations set forth in paragraph 109 of the Complaint.

         110.    Denies the allegations set forth in paragraph 110 of the Complaint.

         111.    Denies knowledge or information sufficient to form a belief as to the truth of the

  allegations set forth in paragraph 111 of the Complaint.

         112.    Denies the allegations set forth in paragraph 112 of the Complaint.

         113.    Denies the allegations set forth in paragraph 113 of the Complaint.




                                                   10
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 11 of 15 PageID #: 217




                                              JURY DEMAND

            114.   The allegations set forth in paragraph 114 of the Complaint contain conclusions of

  law to which no response is required.



            The remainder of the Complaint constitutes a Prayer for Relief to which no responsive

  pleading is required. It is specifically denied that any action or inaction of NYIT entitles Plaintiff

  to the relief requested.

            NYIT denies each and every allegation in Plaintiff’s Complaint not expressly admitted

  herein.

                         AS AND FOR A FIRST AFFIRMATIVE DEFENSE

            Plaintiff fails to state a claim upon which relief can be granted, in whole or in part.

                        AS AND FOR A SECOND AFFIRMATIVE DEFENSE

            Plaintiff’s claims are barred to the extent they were not filed within the applicable statutes

  of limitations and/or to the extent that Plaintiff failed to exhaust all administrative, statutory

  and/or jurisdictional prerequisites.

                         AS AND FOR A THIRD AFFIRMATIVE DEFENSE

            Plaintiff is not entitled to the relief sought in the Complaint because Plaintiff failed to

  mitigate his damages.

                        AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

            All actions taken by NYIT with regard to Plaintiff were taken for legitimate, non-

  discriminatory reasons.




                                                      11
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 12 of 15 PageID #: 218




                       AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

         To the extent that Plaintiff is seeking punitive damages in the Complaint, Plaintiff is not

  entitled to any punitive damages because Plaintiff has failed to plead sufficient facts to set forth a

  claim for punitive damages against NYIT under applicable law.

                       AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

         Any claims by Plaintiff for punitive relief are barred, inasmuch as Plaintiff cannot show

  that NYIT showed willful misconduct, malice, fraud, wantonness, oppression, or that entire want

  of care which would raise the presumption of indifference to consequences.

                     AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims for punitive relief are barred as Plaintiff cannot recover punitive

  damages under Section 504 of the Rehabilitation Act of 1973 (the “Rehab Act”), Title III of the

  Americans With Disabilities Act (the “ADA”) and the New York State Human Rights Law

  (“NYSHRL”).

                     AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims pursuant to Title III of the ADA fail to state a claim upon which relief

  can be granted as the Complaint seeks monetary damages, which are not an available remedy for

  purported violations of the applicable statute and/or regulations.

                       AS AND FOR A NINTH AFFIRMATIVE DEFENSE

         Plaintiff lacks standing to seek injunctive relief under Title III of the ADA as to the

  extent that Plaintiff alleges that NYIT wronged him, which NYIT denies, there is not a sufficient

  likelihood that Plaintiff will be wronged in a similar way in the future nor has Plaintiff suffered

  any injury in fact as a result of any act or omission by NYIT.




                                                   12
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 13 of 15 PageID #: 219




                      AS AND FOR A TENTH AFFIRMATIVE DEFENSE

         Plaintiff cannot recover under Title I of the ADA as NYIT was not Plaintiff’s employer.

                   AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

         To the extent that NYIT’s actions with regard to Plaintiff were motivated, in part, by

  unlawful reasons, which NYIT expressly denies, NYIT would have taken the same actions with

  respect to Plaintiff for legitimate, non-discriminatory reasons.

                    AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims in the Complaint have no basis in law or fact.

                  AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

         NYIT enforced its anti-discrimination policies, and at all times acted, in good faith.

                  AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims fail, in whole or in part, as Plaintiff could not, with reasonable

  accommodation, satisfy the essential requisites of the program or enjoy the right or rights in

  question.

                   AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

         To the extent that Plaintiff is considered to be a qualified individual with a disability

  under the Rehab Act, Titles I and III of the ADA, NYSHRL and/or New York City Human

  Rights Law (“NYCHRL”), NYIT met its obligation, if any, to engage in the interactive process

  and/or a cooperative dialogue with Plaintiff and to the extent that Plaintiff did not receive an

  accommodation, Plaintiff failed to timely engage in the interactive process and/or a cooperative

  dialogue concerning any requested accommodations.




                                                   13
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 14 of 15 PageID #: 220




                    AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE

         To the extent that Plaintiff is considered to be a qualified individual with a disability

  under the Rehab Act, Titles I and III of the ADA, NYSHRL and/or NYCHRL, Plaintiff did not

  make certain accommodation requests known to NYIT and/or did not request any

  accommodations from NYIT.

                 AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE

         To the extent that Plaintiff is considered to be a qualified individual with a disability

  under the Rehab Act, Titles I and III of the ADA, NYSHRL and/or NYCHRL and to the extent

  that Plaintiff sought accommodations, which NYIT denies, such accommodations were

  unreasonable, would impose an undue hardship and/or would create a direct threat of substantial

  harm to others.

                 AS AND FOR AN EIGHTEENTH AFFIRMATIVE DEFENSE

          The allegations in the Complaint constitute nothing more than what a reasonable victim

  of discrimination or retaliation would consider petty slights and/or trivial inconveniences.

                    AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE

         To the extent that any of the alleged wrongs were committed by others, any and all such

  claims are barred as against NYIT in their entirety.

                    AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

         Plaintiff’s claims under the NYCHRL are barred as none of the challenged conduct in the

  Complaint occurred within the jurisdictional boundaries of New York City.

                 AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

         Without discovery, NYIT cannot determine the extent to which Plaintiff’s Complaint

  may be barred by any remaining affirmative or other defenses. Thus, as separate and alternative



                                                   14
Case 2:19-cv-05199-GRB-AYS Document 29 Filed 08/13/20 Page 15 of 15 PageID #: 221




  defenses to Plaintiff’s Complaint, NYIT reserves its right to assert all affirmative and other

  defenses as appropriate.

         WHEREFORE, Defendant NYIT demands judgment dismissing the Complaint with

  prejudice, together with the costs and disbursements of this action, and awarding such other and

  further relief as this Court deems just and proper.

  Dated: New York, New York
         August 13, 2020

                                                        Respectfully Submitted,

                                                        CLIFTON BUDD & DeMARIA, LLP
                                                        Attorneys for Defendant



                                                        By: _____________________________
                                                               Douglas P. Catalano
                                                               Stefanie R. Toren
                                                               Stephen P. Pischl
                                                               350 Fifth Avenue, 61st Floor
                                                               New York, New York 10118
                                                               Phone: (212) 687-7410
                                                               Facsimile: (212) 687-3285
                                                               dpcatalano@cbdm.com
                                                               srtoren@cbdm.com
                                                               sppischl@cbdm.com




                                                   15
